Title: From John Adams to the President of Congress, No. 13, 5 October 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
     Amsterdam, 5 Oct. 1780. Dupl in John Thaxter’s hand (PCC, No. 84, II, f. 281–282). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:82.
     In this letter, received by Congress on 29 Jan. 1781, John Adams indicated that he had no news regarding his commission to negotiate a Dutch loan, except that he continued to make inquiries regarding the best financial houses and the best terms. He indicated that he would delay any final action until Henry Laurens’ arrival, but if Laurens was unduly delayed he would proceed on his own.
    